UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as specified in charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: September 30, 2010 Nelson N. Lee Capital International, Inc. 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Name and Address of Agent for Service) Copies to: Rob Helm, Esq. Dechert LLP 1treet, N.W. Washington, DC 20006-2401 (Counsel for the Registrant) ITEM 1 – Schedule of Investments EMERGING MARKETS GROWTH FUND Investment Portfolio unaudited September 30, 2010 Equity securities Value Shares ) Asia-Pacific - 55.47% China-16.82% 361 Degrees International Ltd. (Hong Kong) $ Alibaba.com Ltd. (Hong Kong) (1) Anhui Conch Cement Co. Ltd. Anhui Conch Cement Co. Ltd. (Hong Kong) ANTA Sports Products Ltd. (Hong Kong) Bank of China Ltd. (Hong Kong) BaWang International (Group) Holding Ltd. (Hong Kong) Beijing Enterprises Holdings Ltd. (Hong Kong) BYD Co. Ltd. (Hong Kong) Changyou.com Ltd., Class A (ADR) (1) China Construction Bank Corp. (Hong Kong) China Dongxiang (Group) Co. Ltd. (Hong Kong) China High Speed Transmission Equipment Group Co. Ltd. (Hong Kong) China Life Insurance Co. Ltd. China Life Insurance Co. Ltd. (Hong Kong) China Longyuan Power Group Corp. Ltd. (Hong Kong) (1) China Mengniu Dairy Co. (Hong Kong) China Mobile Ltd. (Hong Kong) China National Offshore Oil Corp. (Hong Kong) China Overseas Land & Investment Ltd. (Hong Kong) China Railway Construction Corp. Ltd. China Railway Construction Corp. Ltd. (Hong Kong) China Railway Group Ltd. (Hong Kong) China Resources Enterprise Ltd. (Hong Kong) China Resources Land Ltd. (Hong Kong) China Shanshui Cement Group Ltd. (Hong Kong) China Shenhua Energy Co. Ltd. China Shenhua Energy Co. Ltd. (Hong Kong) China South Locomotive & Rolling Stock Corp. Ltd. (Hong Kong) China Vanke Co. Ltd. China Yurun Food Group Ltd. (Hong Kong) Ctrip.com International, Ltd. (ADR) (1) ENN Energy Holdings Ltd. (Hong Kong) Fu Ji Food and Catering Services Holdings Ltd. (Hong Kong) (1) 31 GCL-Poly Energy Holdings Ltd. (Hong Kong) (1) Giant Interactive Group Inc. (ADR) Hengan International Group Co. Ltd. (Hong Kong) Hopewell Highway Infrastructure Ltd. (Hong Kong) Industrial and Commercial Bank of China Ltd. Industrial and Commercial Bank of China Ltd. (Hong Kong) Kingboard Chemical Holdings Ltd. (Hong Kong) Kingboard Laminates Holdings Ltd. (Hong Kong) Lenovo Group Ltd. (Hong Kong) Li Ning Co. Ltd. (Hong Kong) Longfor Properties Co. Ltd. (Hong Kong) Lonking Holdings Ltd. (Hong Kong) Man Wah Holdings Ltd. (Hong Kong) Mindray Medical International Ltd., Class A (ADR) Minth Group Ltd. (Hong Kong) NetDragon Websoft Inc. (Hong Kong) NetEase.com, Inc. (ADR) (1) New Oriental Education & Technology Group Inc. (ADR) (1) Nine Dragons Paper (Holdings) Ltd. (Hong Kong) Parkson Retail Group Ltd. (Hong Kong) Perfect World Co. Ltd., Class B (ADR) (1) Ports Design Ltd. (Hong Kong) Shanda Games Ltd., Class A (ADR) (1) Shanghai Forte Land Co. Ltd. (Hong Kong) Shanghai Zhixin Electric Co. Ltd. Suntech Power Holdings Co. Ltd. (ADR)(1) Tencent Holdings Ltd. (Hong Kong) Tingyi (Cayman Islands) Holding Corp. (Hong Kong) Weichai Power Co. Ltd. (Hong Kong) Wumart Stores, Inc. (Hong Kong) Zhongsheng Group Holdings Ltd. (Hong Kong) (1) Zhuzhou CSR Times Electric Co. Ltd. (Hong Kong) Hong Kong-1.68% ASM Pacific Technology Ltd. BOC Hong Kong (Holdings) Ltd. First Pacific Co. Ltd. Hopewell Holdings Ltd. Sands China Ltd. (1) United Company RUSAL PLC (1) VTech Holdings Ltd. Wynn Macau, Ltd. (1) India-11.16% Ambuja Cements Ltd. Apollo Hospitals Enterprise Ltd. Apollo Hospitals Enterprise Ltd. (GDR) Bharat Electronics Ltd. Bharti Airtel Ltd. Colgate-Palmolive Ltd. Cox and Kings Ltd. Cox and Kings Ltd. (GDR) Cummins India Ltd. DLF Ltd. Future Mall Management Ltd. (1) GMR Infrastructure Ltd. (1) HDFC Bank Ltd. HDFC Bank Ltd. (ADR) Housing Development Finance Corp. Ltd. ICICI Bank Ltd. ICICI Bank Ltd. (ADR) Infosys Technologies Ltd. Infrastructure Development Finance Co. Ltd. ITC Ltd. IVRCL Infrastructures & Projects Ltd. Jain Irrigation Systems Ltd. Kotak Mahindra Bank Ltd. McLeod Russel India Ltd. Multi Screen Media Private Ltd. (acquired 5/15/00, cost: $107,294,000) (1)(2) Pantaloon Retail (India) Ltd. Reliance Industries Ltd. Sanghvi Movers Ltd. Shopper's Stop Ltd. Sobha Developers Ltd. Sun Pharmaceutical Industries Ltd. United Spirits Ltd. Wipro Ltd. Indonesia-3.30% PT Astra International Tbk PT Bank Mandiri (Persero) Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Indocement Tunggal Prakarsa Tbk PT Semen Gresik (Persero) Tbk PT Surya Citra Media Tbk PT XL Axiata Tbk (1) Malaysia-2.72% CIMB Group Holdings Bhd. Eastern & Oriental Bhd. (1) Genting Bhd. IJM Corp. Bhd. IJM Corp. Bhd., warrants, expire October 24, 2014 (1) IOI Corp. Bhd. Naim Cendera Holdings Bhd. S P Setia Bhd. StemLife Bhd. (3) Pakistan-0.09% Oil and Gas Development Co. Ltd. (GDR) Philippines-1.06% Bayan Telecommunications Holdings Corp., Class A (acquired 2/12/98, cost: $1,850,000)(1)(2) - Bayan Telecommunications Holdings Corp., Class B (acquired 2/12/98, cost: $616,000)(1)(2) - Energy Development Corp. International Container Terminal Services, Inc. Philippine Airlines, Inc. (acquired 3/31/97, cost: $0) (1)(2) - Philippine Long Distance Telephone Co. Philippine Long Distance Telephone Co. (ADR) Singapore-0.91% Ascendas India Trust CapitaMalls Asia Ltd. CapitaRetail China Trust Noble Group Ltd. Olam International Ltd. Wilmar International Ltd. South Korea-9.11% Cheil Worldwide Inc. Hankook Tire Co., Ltd. Hite Brewery Co., Ltd. Hynix Semiconductor Inc. (1) Hyundai Mobis Co., Ltd. Korea Exchange Bank Korean Reinsurance Co. KT&G Corp. LG Chem, Ltd. LG Display Co., Ltd. LG Electronics Inc. LG Electronics Inc., nonvoting preferred LG Fashion Corp. LG Household & Health Care Ltd. NHN Corp. (1) OCI Co., Ltd. Samsung Electronics Co., Ltd. Samsung Electronics Co., Ltd. (GDR) Shinhan Financial Group Co., Ltd. SK Telecom Co., Ltd. Sri Lanka-0.02% Dialog Axiata PLC (1) Taiwan-6.16% Acer Inc. Cathay Financial Holding Co., Ltd. CTCI Corp. Delta Electronics, Inc. Hon Hai Precision Industry Co., Ltd. Hon Hai Precision Industry Co., Ltd. (GDR) HTC Corp. Phison Electronics Corp. SinoPac Financial Holdings Co., Ltd. Synnex Technology International Corp. Taiwan Mobile Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Tripod Technology Corp. Wintek Corp. (1) Thailand-2.41% Advanced Info Service PCL Banpu PCL Banpu PCL, nonvoting depository receipt Bumrungrad Hospital PCL (3) CP ALL PCL Vietnam-0.03% Vietnam Enterprise Investments Ltd., redeemable (acquired 9/20/01, cost: $4,515,000) (1)(2) Vietnam Resource Investment (Holdings) Ltd. (acquired 6/15/07, cost: $11,302,000) (1)(2) Latin America - 17.15% Argentina-0.00% Grupo Financiero Galicia SA, Class B (1) 5 - Brazil-11.35% ALL - América Latina Logística SA, units Anhanguera Educacional Participações SA, units CESP - Cia. Energética de São Paulo, Class B, preferred nominative Cía. de Bebidas das Américas - AmBev, preferred nominative Cia. de Bebidas das Américas - AmBev, preferred nominative (ADR) Cia. de Concessões Rodoviárias, ordinary nominative Cia. Energética de Minas Gerais - CEMIG, preferred nominative Cielo SA, ordinary nominative Dufry AG (BDR) (1) Eletropaulo Metropolitana Eletricidade de São Paulo SA, Class B, preferred nominative Hypermarcas SA, ordinary nominative (1) Itaú Unibanco Holding SA, preferred nominative (ADR) Itaúsa - Investimentos Itaú SA, preferred nominative Marfrig Alimentos SA, ordinary nominative Mills Estruturas e Serviços de Engenharia SA, ordinary nominative (1) Petróleo Brasileiro SA - Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA - Petrobras, preferred nominative (ADR) Redecard SA, ordinary nominative Telemar Norte Leste SA, Class A, preferred nominative (1) Tele Norte Leste Participações SA, preferred nominative (1) Tele Norte Leste Participações SA, preferred nominative (ADR) (1) TIM Participações SA, ordinary nominative (1) Usinas Siderúrgicas de Minas Gerais SA - USIMINAS, ordinary nominative Usinas Siderúrgicas de Minas Gerais SA - USIMINAS, Class A, preferred nominative Vale SA, ordinary nominative (ADR) Vale SA, Class A, preferred nominative Vale SA, Class A, preferred nominative (ADR) WEG SA, ordinary nominative Wilson Sons Ltd. (BDR) Chile-0.72% Enersis SA (ADR) Ripley Corp SA S.A.C.I. Falabella Colombia-0.03% Bancolombia SA, preferred nominative (ADR) Mexico-5.04% Alsea, SAB de CV, Series A América Móvil, SAB de CV, Series L (ADR) Bolsa Mexicana de Valores, SAB de CV, Series A Carso Infraestructura y Construcción, SAB de CV, Series B-1 (1) CEMEX, SAB de CV, ordinary participation certificates, units (ADR) (1) Empresas ICA, SAB de CV, ordinary participation certificates (1) Grupo Carso, SAB de CV, Series A-1 Grupo Comercial Chedraui, SAB de CV, Series B (1) Grupo Financiero Inbursa, SAB de CV Grupo México, SAB de CV, Series B Grupo Modelo, SAB de CV, Series C Grupo Televisa, SAB de CV, ordinary participation certificates (ADR) Impulsora del Desarrollo y el Empleo en América Latina, SAB de CV, Series B-1 (1) Kimberly-Clark de México, SAB de CV, Series A Teléfonos de México, SAB de CV, Series L Teléfonos de México, SAB de CV, Series L (ADR) Peru-0.01% Cia. de Minas Buenaventura SA (ADR) Eastern Europe and Middle East - 11.69% Czech Republic-0.69% CEZ, AS Komercní banka, AS Telefónica O2 Czech Republic, AS Hungary-0.33% Magyar Telekom Telecommunications PLC Israel-1.15% Bezeq - The Israel Telecommunication Corp. Ltd. Cellcom Israel Ltd. Partner Communications Co. Ltd. Partner Communications Co. Ltd. (ADR) Shufersal Ltd. Oman-0.15% BankMuscat (SAOG) (GDR) Poland-1.21% Bank Zachodni WBK SA Powszechny Zaklad Ubezpieczen SA Telekomunikacja Polska SA Russia-5.85% Baring Vostok Private Equity Fund, LP (acquired 12/15/00, cost: $6,763,000) (1)(2)(3)(4)(5) Baring Vostok Private Equity Fund III, LP (acquired 3/30/05, cost: $20,548,000)(1)(2)(3)(4)(5) Baring Vostok Private Equity Fund IV, LP (acquired 4/25/07, cost: $8,935,000) (1)(2)(3)(4)(5) Baring Vostok Fund IV Supplemental Fund, LP (acquired 10/8/07, cost: $17,887,000)(1)(2)(3)(4)(5) Evraz Group SA (GDR) (1) New Century Capital Partners, LP (acquired 12/7/95, cost: $951,000) (1)(2)(4) OAO Gazprom OAO Gazprom (ADR) OAO LUKOIL (ADR) OAO TMK (GDR) (1) OJSC Bank Saint Petersburg, Class A,13.50% convertible preferred May 15, 2013 OJSC Holding Co. Sibirskiy Cement (1) OJSC Kuzbasskaya Toplivnaya Co. OJSC M.video OJSC Magnit OJSC Magnit (GDR) OJSC Mining and Metallurgical Co. Norilsk Nickel (ADR) OJSC Novolipetsk Steel (GDR) OJSC Pharmstandard (GDR) (1) OJSC Rostelecom (ADR) Sberbank (Savings Bank of the Russian Federation) X5 Retail Group NV (GDR) (1) Saudi Arabia-0.29% Almarai Co., PALMS issued by HSBC Bank plc, expires March 27, 2012 (acquired 11/23/09, cost: $39,979,000) (2) Turkey-2.02% Aktaş Elektrik Ticaret AŞ(1) - Anadolu Efes Biracilik ve Malt Sanayii AŞ Coca-Cola İçecek AŞ, Class C Enka Insaat ve Sanayi AS Selçuk Ecza Deposu Ticaret ve Sanayi AŞ, Class B Sinpaş Gayrimenkul Yatirim Ortakligi AŞ (1) Türk Telekomünikasyon AŞ, Class D Türkiye Garanti Bankasi AŞ Yapi ve Kredi Bankasi AS (1) Africa - 4.85% Egypt-0.12% Commercial International Bank(Egypt) S.A.E. Morocco-0.09% Holcim (Maroc) SA South Africa-4.64% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. (ADR) Anglo Platinum Ltd. (1) Harmony Gold Mining Co. Ltd. Harmony Gold Mining Co. Ltd. (ADR) Impala Platinum Holdings Ltd. MTN Group Ltd. Mvelaphanda Resources Ltd. (1) Pretoria Portland Cement Co. Ltd. Sappi Ltd. (1) Sappi Ltd. (ADR) (1) Sasol Ltd. South African Private Equity Fund III, LP (acquired 9/23/98, cost: $3,767,000) (1)(2)(3)(4)(5) Standard Bank Group Ltd. Telkom SA Ltd. Wilson Bayly Holmes - Ovcon Ltd. Other markets - 4.09% Australia-0.71% Aquarius Platinum Ltd. Oil Search Ltd. Paladin Energy Ltd (1) Canada-0.70% Centerra Gold Inc. CIC Energy Corp. (1) Farallon Mining Ltd. (1) Ivanhoe Mines Ltd. (1) Platmin Ltd. (1) Platmin Ltd. (CDI) (1) Uranium One Inc. (1) United Kingdom-1.27% Anglo American PLC Ferrexpo PLC Gem Diamonds Ltd. (1) Kazakhmys PLC Lonrho PLC (1) Namakwa Diamonds Ltd. (1) Petra Diamonds Ltd. (CDI) (1) SABMiller PLC Volga Gas PLC (1) United States of America-0.90% Freeport-McMoRan Copper & Gold Inc. Genpact Ltd. (1) Multinational-0.51% Capital International Global Emerging Markets Private Equity Fund, LP (acquired 6/30/99, cost: $3,593,000) (2)(3)(4)(5) Capital International Private Equity Fund IV, LP (acquired 3/29/05, cost:$35,617,000)(2)(3)(4)(5) International Hospital Corp. Holding NV (acquired 9/25/97, cost: $8,011,000) (1)(2)(3) International Hospital Corp. Holding NV, Class B, convertible preferred (acquired 2/12/07, cost: $3,504,000)(1) (2) (3) International Hospital Corp. Holding NV, warrants, expire June 30, 2011 (acquired 12/24/08, cost:$0) (1)(2)(3) - New Asia East Investment Fund Ltd., Class A (acquired 5/23/96, cost: $189,000) (1)(2)(3) (4) New Asia East Investment Fund Ltd., Class B (acquired 5/23/96, cost: $2,584,000) ((1)(2)(3) (4) Pan-African Investment Partners II Ltd., Class A (acquired 6/20/08, cost: $11,883,000) (2)(3)(4)(5) Pan Asia Special Opportunities Fund (Cayman) (acquired 10/18/00, cost: $197,000) (1)(2)(3) (4) 25 Miscellaneous-3.10% Equity securities in initial period of acquisition Total equity securities(cost: $10,005,964,000) Bonds and notes Principal amount Value ) ) Asia-Pacific - 0.03% China-0.02% Fu Ji Food and Catering Services Holdings Ltd. 0% convertible bonds, October 18, 2010 (6) CNY 93,400 $ Malaysia-0.01% Eastern & Oriental Bhd. 8.00% convertible bonds, November 16, 2019 MYR 3,753 Latin America - 0.20% Argentina-0.13% Republic of Argentina Index-Linked, Payment-in-Kind Bond, 10.031% December 31, 2033(7) ARS 64,316 Mexico-0.07% CEMEX, SAB de CV, 4.875% convertible bonds March 15, 2015 (acquired 3/25/10, cost: $10,389,000) (2) $ Miscellaneous-0.13% Bonds and notes in initial period of acquisition Total bonds and notes(cost: $66,107,000) Short-term securities Principal amount Value ) ) Corporate short-term notes-2.43% Bank of Nova Scotia 0.20% due 10/4/10 Hewlett-Packard Co. 0.20% due 10/8/10 Société Générale North America, Inc. 0.205%-0.26% due 10/1-10/5/10 Straight-A Funding, LLC 0.22% due 10/8/10 Wal-Mart Stores, Inc. 0.20% due 10/6/10 Total short-term securities(cost: $369,890,000) Total investment securities(cost: $10,441,962,000) Other assets less liabilities (including forward currency contracts) Net assets $ (1) Security did not produce income during the last 12 months. (2) Purchased in a private placement transaction (not including purchases of securities that were publicly offered in the primary local market but were not registered under U.S. securites laws); resale to the public may require registration in the country where the primary market is located and no right to demand registration exists.As of September 30, 2010, the total value and cost of such securities were $255,097,000 and $300,374,000, respectively, and the value represented 1.68% of net assets. (3) This issuer represents investment in an affiliate as defined in the Investment Company Act of 1940.This definition includes, but is not limited to, issuers in which the fund owns more than 5% of theoutstanding voting securities.New Asia East Investment Fund Ltd., Capital International Global Emerging Markets Private Equity Fund, LP and Capital International Private Equity Fund IV, LP are also considered affiliates since these issuers have the same investment adviser as the fund.A summary of the fund's transactions in the securities of affiliated issuers during the three months ended September 30, 2010 can be found in the investment in affiliates schedule below. (4) Cost and market value do not include prior distributions to the fund from income or proceeds realized from securities held by the private equity fund.Therefore, the cost and market value may not be indicative of the private equity fund's performance.For private equity funds structured as limited partnerships, shares are not applicable and therefore the fund's interest in the partnerships is reported. (5) Excludes an unfunded capital commitment representing an agreement which obligates the fund to meet capital calls in the future.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined. (6) Security is currently in default pending restructure. (7) Coupon rate may change periodically. Abbreviations Securities: ADR - American Depositary Receipts BDR - Brazilian Depositary Receipts CDI - CREST Depository Interest GDR - Global Depositary Receipts PALMS - Participating Access Linked Middle Eastern Securities Currencies other than U.S. dollars: ARS - Argentine Peso CNY - Chinese Renminbi MYR - Malaysian Ringgit Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time on the last business day of each week and month. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities.Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table.The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest.However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income sector Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of September 30, 2010 (dollars in thousands): Investment securities Level 1 Level 2* Level 3* Total Equity securities Asia-Pacific $ Latin America - - Eastern Europe /Middle East Africa Other markets Miscellaneous securities - Bonds and notes - - Short-term securities - - Total $ Forward currency contracts† - $ ) - $ ) The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions during the three months ended September 30, 2010 (dollars in thousands): Beginning value at 7/1/2010 Net sales Net realized gain Net unrealized appreciation Net transfers into Level 3 Ending value at 9/30/2010 Investment securities $ $ ) $ $ $ 0 $ Net unrealized appreciation during the period on Level 3 investment securities held at 9/30/2010 $ *Level 2 and Level 3 include investment securities with an aggregate value of $11,353,574,000 that were fair valued under guidelines adopted by authority of the fund’s board of directors.Of this amount, securities with an aggregate value of $11,135,307,000 were fair valued as a result of significant market movements following the close of local trading and, therefore, classified as Level 2. †Forward currency contracts are not included in the investment portfolio. The fund owns an interest in multiple private equity funds, which are considered alternative investments in accordance with Accounting Standards Update (ASU) 2009-12, Investments in Certain Entities That Calculate Net Asset Value per Share.The fund is permitted to use the Net Asset Value (NAV) of the private equity funds to determine the fair value of the investment in the funds as such funds do not have a readily determinable fair value and have attributes of an investment company (i.e. the primary business involves investment of pooled funds whereby ownership represents interests in partners’ capital to which a proportionate share of net assets is attributed).Although the fund typically uses the NAV of the respective private equity funds to determine fair value of its investments, adjustments may be made to the NAV as a result of known company or market events, updated market pricing for underlying securities held in the private equity fund and/or fund transactions (i.e. drawdowns and distributions). The following table lists the characteristics of the alternative investments held by the fund as of September 30, 2010 (dollars in thousands): Investment type Investment strategy Fair value1 Unfunded commitment2 Remaining life3 Redemption terms Private equity funds Primarily private sector equity investments (i.e., expansion capital, buyouts) in emerging markets 1 to 9 years Redemptions are not permitted.These funds distribute proceeds from the liquidation of underlying assets of the funds. 1Included as Level 3 securities in the table above presenting the fund’s valuation levels asof September 30, 2010. 2Unfunded capital commitments represent agreements which obligate the fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing of such capital calls cannot readily be determined. 3Represents the remaining life of the fund term or the estimated period of liquidation. Dividend and interest Beginning Purchases/ Sales/ Ending income Value Issuer shares Additions Reductions shares ) ) Affiliated issuers: Bumrungrad Hospital - - StemLife - - - Affiliated private equity funds/private placements: Baring Vostok Private Equity Fund* - - - Baring Vostok Private Equity Fund III* - - - Baring Vostok Capital Partners IV* - - Capital International Global Emerging Markets Private Equity Fund* - - 66 Capital International Private Equity Fund IV* - - International Hospital - - New Asia East Investment Fund - - - Pan-African Investment Partners II - - - Pan Asia Special Opportunities Fund - - - 25 South African Private Equity Fund III* - - - Unaffiliated issuers+: Wintek - - - $ $ *For private equity funds structured as limited partnerships, shares are not applicable and therefore the fund's interest in the partnerships is reported. +Affiliated during the period but no longer affiliated at September 30, 2010. ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications requiredby Rule 30a-2 of the Investment Company Act of 1940, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMERGING MARKETS GROWTH FUND, INC. By /s/ Victor D. Kohn Victor D. Kohn, President and Chief Executive Officer Date: November 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Victor D. Kohn Victor D. Kohn, President and Chief Executive Officer Date: November 26, 2010 By /s/ Michael A. Felix Michael A. Felix, Vice President and Treasurer Date: November 26, 2010
